                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                       CASE MANAGEMENT TRACK DESIGNATION FORM

RHONDA HILL WILSON, ESQUIRE and THE                    :
LAW OFFICE OF RHONDA HILL WILSON, P.C.                 :
                                                       :
                        Plaintiffs,                    :
                                                       :     Civil Action No. ________________
           v.                                          :
                                                       :
THE HARTFORD, HARTFORD FIRE
                                                       :
INSURANCE COMPANY, THE HARTFORD
                                                       :
CASUALTY COMPANY and USI INSURANCE
SERVICES, LLC and USI AFFINITY COLBURN                 :
INSURANCE SERVICE                                      :
                                                       :
                        Defendants.                    :

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See §1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve
on the plaintiff and all other parties, a Case Management Track Designation Form specifying the
track to which that defendant believes the case should be assigned.

SECTION ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

  (a)   Habeas Corpus – Cases brought under 28 U.S.C. §2241 through §2255                       ( )

  (b)   Social Security – Cases requesting review of a decision of the Secretary of Health
        and Human Services denying plaintiff Social Security Benefits.                          ( )

  (c)   Arbitration – Cases required to be designated for arbitration under Local Civil
        Rule 53.2.                                                                              ( )

  (d)   Asbestos – Cases involving claims for personal injury or property damage from
        exposure to asbestos.                                                                   ( )

  (e)   Special Management – Cases that do not fall into tracks (a) through (d) that are
        commonly referred to as complex and that need special or intense management
        by the court. (See reverse side of this form for a detailed explanation of special
        management cases.)                                                                      ( )

  (f)   Standard Management – Cases that do not fall into any one of the other tracks.          (X)



Dated: July 10, 2020
s/ Richard D. Gable, Jr.
Richard D. Gable, Jr., Esq.
Attorney ID No. 65842
Attorney for Defendants, The Hartford, Hartford Fire
Insurance Company, The Hartford Casualty Company
